DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2019/0079620, cited in IDS dated 2/24/2021) in view of PAN et al. (US 2017/0192582).
Regarding claim 1, Yoshida discloses a display device including a position input function (Fig. 1; [0026], e.g., a display device 10 has a touchscreen function), comprising:
a pixel electrode (Fig. 2; [0030], e.g., a pixel electrode 24);
an image wire that is disposed adjacent to the pixel electrode and supplies an image signal to the pixel electrode ([0030], e.g., a source wire 27 is disposed adjacent to the pixel electrode 24 for supplying an image signal to the pixel electrode 24);
a plurality of position detection wires that are arranged on both sides of the image wire (Figs 1-2; [0033], e.g., a first touch wire 31 and a second touch wire 31 are respectively disposed on both sides of the source wire 27); and
a plurality of position detection electrodes that are connected to the plurality of position detection wires (Fig. 1; [0034], e.g., a plurality of touch electrodes 30 are connected to the touch 
Yoshida does not specifically disclose wherein the plurality of position detection wires are arranged side by side on at least one side of the image wire.
However, PAN discloses a display device including a position input function (Fig. 13; [0075]-[0077], e.g., a touch-control display device) comprising: 
a pixel electrode (e.g., a pixel electrode 212);
an image wire that is disposed adjacent to the pixel electrode and supplies an image signal to the pixel electrode (e.g., a data line 210 is disposed adjacent to the pixel electrode 212 for supplying an image signal to the pixel electrode 212 ); and 
a plurality of position detection wires that are arranged on both sides of the image wire (e.g., a plurality of touch wires 2012 are disposed on side by side on one side of the data line 210, also see Fig. 10 and [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of PAN in the invention of Yoshida for disposing a first touch wire and a second touch wire side by side on one side of an image wire in order to improve flexibility in layout design of the touch wires.

 Regarding claim 7, Yoshida in view of PAN further discloses the display device including a position input function according to claim 1, wherein the plurality of position detection wires arranged on the at least one side of the image wire are disposed so that a formation range in an arrangement direction of the position detection wires is narrower than a formation range in an arrangement direction of the pixel electrode (Yoshida, Fig. 2; [0033], e.g., a formation range in an arrangement direction of the touch wirings 31 on the at least one side of the source wiring 27 is narrower than a formation range of the pixel electrode 24).

Regarding claim 8, Yoshida further discloses the display device including a position input function according to claim 1, further comprising: a signal supply unit that is connected to one end portion of at least a plurality of position detection wires and supplies a signal (Fig. 1; [0028], [0035], e.g., a driver 12 is connected to one end portion of a plurality of touch wires 31 and supplies a touch detection signal related to the touch functions to the touch electrodes 30).   
PAN further discloses the display device further comprising: 
a signal supply unit that is connected to one end portion of at least a plurality of position detection wires and supplies a signal (Fig. 13; [0075]-[0077], e.g., a driving module 300 is connected to one end portion of a plurality of touch wires 2012 and supplies a touch signal, also see Fig. 10 and [0071]) wherein of a plurality of position detection wires arranged on at least one side of an image wire, a position detection wire located far from the image wire and a pixel electrode is configured so that a position detection electrode to be connected is located far from the signal supply unit, as compared with a position detection wire located close to the image wire and the pixel electrode (Fig. 13, e.g., a touch wire 2012 located on the left side of three touch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoshida in view of PAN for connecting a first touch wire located far from an image wire and a pixel electrode to a touch electrode that is located far from a driver and connecting a second touch wire located close to the image wire and the pixel electrode to a touch electrode that is located closest to the driver so as to increase the detection strength of a touch detection signal (see [0080] of PAN).  

Regarding claim 9, PAN further discloses the display device wherein three or more position detection wires are arranged side by side on the at least one side of the image wire (Fig. 13, e.g., three touch wires 2012 are disposed side by side on one side of an image wire 210, also see Fig. 10 and [0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoshida in view of PAN for disposing at least three touch wires side by side on at least one side of an image wire in order to improve flexibility in layout design of the touch wires.  

Regarding claim 13, Yoshida further discloses the display device including a position input function according to claim 1, further comprising: a light shielding portion that overlaps with the plurality of position detection wires arranged on the at least one side of the image wire and is formed in a range straddling the plurality of position detection wires to shield light (Figs 2 . 

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2019/0079620, cited in IDS dated 2/24/2021) in view of PAN et al. (US 2017/0192582), and further in view of Yoshida (US 2019/0129538, hereinafter referred as to Yoshida “538”).
Regarding claim 2, Yoshida further discloses the display device including a position input function according to claim 1, wherein the pixel electrode includes a plurality of pixel electrodes and the image wire includes a plurality of image wires (Fig. 2; [0038], e.g., a plurality of pixel electrodes 24 and a plurality of source wires 27), whereas the plurality of position detection wires are arranged so as to be lined up on one side of at least one image wire included in the plurality of image wires and to be interposed between pixel electrodes adjacent to each other ([035], e.g., the first and second touch wirings 31 extend parallel to the source wiring 27 and are interposed between the pixel electrodes 24) and each of the position detection electrodes includes a plurality of pixel electrode overlapping portions that overlap with at least the pixel electrode and are disposed so as to interpose the plurality of position detection wires (Figs 2 and 4; [0046], e.g., each of the touch electrodes 30 is divided into a plurality of pixel electrode overlapping portions 30 that interpose the first and second touch wirings 31). 
Yoshida in view of PAN does not specifically disclose wherein a bridge portion that is disposed so as to cross the plurality of position detection wires and connects the pixel electrode overlapping portions adjacent to each other.
However, Yoshida “538” discloses a display device including a position input function wherein a bridge portion that is disposed so as to cross a position detection wire and connects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yoshida “538” in the invention of Yoshida in view of PAN for including a bridge portion that crosses a plurality of touch wires and connects pixel electrode overlapping portions adjacent to each other so that the plurality of pixel electrode overlapping portions formed with touch wires therebetween can act as one touch electrode.

Regarding claim 5, Yoshida in view of PAN and Yoshida “538” further discloses the display device including a position input function according to claim 2, wherein the plurality of position detection wires are arranged so as to be lined up on one side of each of the plurality of image wires (Fig. 2 of Yoshida, e.g., a first touch wire 31 and a second touch wire 31 are disposed on one side of the source wire 27, also see Fig. 13 of PAN).

Regarding claim 6, Yoshida in view of PAN and Yoshida “538” further discloses the display device including a position input function according to claim 2, wherein in the plurality of position detection wires arranged on the at least one side of the image wire, at least one of the position detection wires is connected to a bridge portion overlapping with the position detection wire (Fig. 3; [0038], e.g., the touch wire 31 is connected to the bridge portion 39 overlapping with the touch wire 31). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2019/0079620, cited in IDS dated 2/24/2021) in view of PAN et al. (US 2017/0192582), and further in view of Lee (US 2017/0097703). 
	Regarding claim 10, Yoshida further discloses the display device including a position input function according to claim 1, further comprising: a signal supply unit that is connected to one end portion of at least a plurality of position detection wires and supplies a signal (Fig. 1; [0028], [0035], e.g., a driver 12 is connected to one end portion of a plurality of touch wires 31 and supplies a touch detection signal related to the touch functions to the touch electrodes 30),   wherein the plurality of position detection wires arranged on the at least one side of the image wire include at least a first position detection wire and a second position detection wire (Figs 2 and 3; e.g., a first touch wire 31 and a second touch wire 31).  
	PAN further discloses the display device further comprising: a signal supply unit that is connected to one end portion of at least a plurality of position detection wires and supplies a signal (e.g., a driving module 300 is connected to one end portion of a plurality of touch wires 2012 and supplies a touch signal, also see Fig. 10 and [0071]), wherein at least a first position detection wire is connected to a position detection electrode located close to the signal supply unit and a second position detection wire is connected to a position detection electrode located far from the signal supply unit and the second position detection wire is longer than the first position detection wire (see Fig. 13, e.g., a first touch wire 2012 is connected to a touch electrode 214 located close to the driver module 300 and a second touch wire 2012 is connected to a touch electrode 214 located far from the driver module 300). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoshida in view of PAN for connecting a first 
Yoshida in view of PAN does not specifically disclose wherein the second position detection wire has portion which is large in width and disposed on a side opposite to a signal supply unit side of a position detection electrode to be connected to the first position detection wire.
	However, Lee discloses a touch screen panel (Figs 7A-7B; [0070]) comprising: a signal supply unit that is connected to one end portion of at least a plurality of position detection wires and supplies a signal ([0042], e.g., a touch IC 30 is connected to one end portion of a plurality of touch wires 20 and supplies a touch signal), wherein at least a first position detection wire is connected to a position detection electrode located close to the signal supply unit and a second position detection wire is connected to a position detection electrode located far from the signal supply unit and the second position detection wire is longer than the first position detection wire, wherein the second position detection wire has portion which is large in width and disposed on a side opposite to a signal supply unit side of a position detection electrode to be connected to the first position detection wire ([0070]-[0072], e.g., a second sensor signal line 20-6 is longer than a first sensor signal line 20-1 and has a wiring width larger than the first sensor signal line 20-1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Yoshida in view of PAN to form a wiring width to be different according to a distance between a touch electrode and a 

	Regarding claim 11, Yoshida in view of PAN and Lee further discloses the display device including a position input function according to claim 10, wherein the pixel electrode includes a plurality of pixel electrodes and the image wire includes a plurality of image wires (Yoshida, Figs 2-3; [0040], e.g., a plurality of pixel electrodes 24 and a plurality of source wires 27), whereas a plurality of position detection wires are arranged so as to be lined up in a set on one side of each of a plurality of image wires included in the plurality of image wires (Yoshida, Figs 2-3; [0040], e.g., a first touch wire 31 and a second touch wire 31 are disposed in a set on one side of each of a plurality of source wire 27, also see Fig. 13 of PAN), and a plurality of first position detection wires and a plurality of second position detection wires constituting sets are configured so that a sum of distances between position detection electrodes to be connected and the signal supply unit is equal to each other between each of the sets (see Fig. 13 of PAN). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2019/0079620, cited in IDS dated 2/24/2021) in view of PAN et al. (US 2017/0192582), and further in view of Lee (US 2018/0120992).
Regarding claim 12, Yoshida in view of PAN further discloses the display device including a position input function according to claim 1, wherein the pixel electrode includes a plurality of pixel electrodes and the image wire includes a plurality of image wires (Fig. 2; e.g., a plurality of pixel electrode 24 and a plurality of image wires 27), whereas a plurality of position detection wires are arranged so as to be lined up on one side of each of at least two image wires 
Yoshida in view of PAN does not disclose the display device further comprises a dummy position detection wire that is disposed adjacent to any of the plurality of position detection wires arranged on the at least one side of the image wire and is not connected to a position detection electrode.
However, Lee discloses a display device including a position input function (Figs 4 and 5; [0056], e.g., a touch sensor integrated type display device) comprising: a dummy position detection wire that is disposed adjacent to a plurality of position detection wires and is not connected to a position detection electrode (Fig. 4; [0033]-[0035], [0059], e.g., a dummy routing wire DW is disposed adjacent to a plurality of touch routing wires TW and is not connecting a touch/common electrode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lee in the invention of Yoshida in view of PAN for disposing a dummy position detection wire adjacent to one of a plurality of touch wires and supplying a load free driving signal to the dummy position detection wire during a touch operation period so that it is possible to prevent the display image defect and to carry out open and short inspection of the touch wires and dummy touch wires (see [0034]-[0035] of Lee). 

Allowable Subject Matter
7.	Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gwon et al. (US 2016/0041665) discloses a display device wherein a plurality of touch wires are disposed side by side on at least one side of an image wire ([0109]).
SHIN et al. (US 2019/0204972) discloses a display device wherein a plurality of touch wires are disposed side by side on an upper side of an image wire (Fig. 4A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HONG ZHOU/Primary Examiner, Art Unit 2623